ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
|TThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent allowed a legal matter to prescribe and then improperly settled his malpractice liability without first advising the client in writing to seek independent counsel. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Edwin M. Shorty, Jr., Louisiana Bar Roll number 28421, be suspended from the practice of law for a period of six months. This suspension shall be deferred in its entirety, subject to the terms and conditions set forth in the Petition for Consent Discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.